 Case 3:20-cv-00143-RJD Document 54 Filed 05/27/21 Page 1 of 8 Page ID #563


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DARNELL RICHMOND, #R30884,                       )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 20-cv-143-RJD
                                                  )
 WEXFORD HEALTH SOURCES, INC.,                    )
 ET AL.,                                          )
                                                  )
                        Defendants.               )


                                            ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on the Motions for Summary Judgment for Failure to

Exhaust Administrative Remedies filed by Defendants (Docs. 40, 41, 43, and 44). Plaintiff filed

a Response (Doc. 49). Defendants Zimmer and Wexford Health Sources, Inc. (“Wexford”) filed

a Reply (Doc. 50).

                                          Background

       Plaintiff is an inmate of the Illinois Department of Corrections (“IDOC”) and filed this suit

pursuant to 42 USC §1983, alleging that Defendants were deliberately indifferent to Plaintiff’s

serious medical needs at Menard Correctional Center (“Menard”). Plaintiff also brings a claim

pursuant to the Americans with Disabilities Act (“ADA”), 42 USC § 12101 et seq and the

Rehabilitation Act (“RA”), 29 U.S.C. § 701, et seq. Plaintiff alleges that he injured his back in

February 2019 and Defendants Wexford, Siddiqui, Zimmer, and Crain were deliberately

indifferent to his pain. Plaintiff further alleges Menard’s health care unit is understaffed which

led to the denial and/or delay of Plaintiff’s medical care, and that Defendants Wexford, Jeffreys,




                                          Page 1 of 8
    Case 3:20-cv-00143-RJD Document 54 Filed 05/27/21 Page 2 of 8 Page ID #564


Pritzker, and Lawrence are responsible for the understaffing.1 After the Court’s threshold review

conducted pursuant to 28 U.S.C. §1915A, Plaintiff proceeded on the following claims:

                   Count 1:         Eighth Amendment deliberate indifference claim against
                                    Wexford, Jeffreys, Pritzker, and Lawrence due to prison
                                    overcrowding and understaffing of medical providers by
                                    Wexford that led to the denial and/or delay of medical care
                                    for Plaintiff’s injuries and chronic pain.

                   Count 2:         Eighth Amendment deliberate indifference to serious
                                    medical needs claim against Dr. Siddiqui, Zimmer, Crain
                                    and Wexford for denying Plaintiff adequate medical care for
                                    his injuries and chronic pain.

                   Count 4:         ADA and RA claim against Jeffreys for failing to
                                    accommodate Plaintiff’s disabilities that resulted from his
                                    injuries and chronic pain.

The Court added the Warden of Menard as a defendant in his official capacity only because

Plaintiff asks the Court to award him injunctive relief.

          Plaintiff submitted Grievance #252-3-19 dated March 14, 2019, in which he described an

incident where he injured his back and neck at Menard (Doc. 41-1, p. 25-30). He further described

several encounters in the health care unit with a nurse and a doctor and explained that they did not

provide him with treatment that alleviated the pain from his injuries. The grievance officer at

Menard denied the grievance, and Plaintiff appealed it to the Administrative Review Board

(“ARB”). The ARB also denied the grievance on September 19, 2019. Defendants Wexford,

Zimmer, and Crain contend that Plaintiff did not exhaust his administrative remedies against them

via this grievance because the grievance does not identify them. Defendants Wexford, Jeffreys,

Pritzker, and Lawrence contend that this grievance does not exhaust Plaintiff’s administrative

remedies against them because it does not identify their alleged policy or practice of understaffing

medical units within the IDOC.

          Plaintiff submitted two other grievances to Menard and the ARB in which he described


1
    Wexford provides health care to inmates within the IDOC.

                                                  Page 2 of 8
 Case 3:20-cv-00143-RJD Document 54 Filed 05/27/21 Page 3 of 8 Page ID #565


inadequate medical care for his back/neck injury (Doc. 41-1, p. 10-20). Both of those grievances

were denied by the ARB after Plaintiff filed this suit on February 5, 2020. In his Response to

Defendants’ motions, Plaintiff contends that he submitted other grievances at Menard that went

unanswered.

                                           Pavey Hearing

       On May 24, 2021, the Court held a hearing pursuant to Pavey v. Conley, 544 F.3d 739 (7th

Cir. 2008). Plaintiff testified that in September 2019, he placed a grievance in his unit’s grievance

box that detailed the lack of treatment he received for his back pain. Plaintiff further testified that

the grievance specifically identified Defendant Zimmer. Plaintiff was not able to make a copy of

this grievance before he placed it in the grievance box. Plaintiff never received a response to this

grievance, and he mentioned the missing grievance to his counselor. The counselor told him to

“write a grievance about it”, so Plaintiff submitted Grievance #179-12-19 dated December 15,

2019. In that grievance, Plaintiff stated that it was the third grievance he had submitted regarding

retaliation against him for submitting Grievance #252-3-19 on March 13, 2019. Plaintiff wrote

that he continued to have pain in his neck and back and despite submitting multiple requests to be

seen, he had not received any treatment for the pain. Grievance #179-12-19 does not identify any

of the defendants (Doc. 41-1, p. 17-18). Plaintiff also testified that Grievance #252-3-19 does not

identify Defendants Zimmer, Wexford, or Crain.

       Counsel for Defendants Jeffreys, Lawrence, Crain, and Pritzker called Grievance Officer

Kelly Pierce to testify. Pierce explained the procedure for submitting grievances at Menard. She

testified that Plaintiff’s records reflect that he submitted three grievances at Menard in 2019: (1)

Grievance #252-3-19, dated March 13, 2019 regarding medical treatment for his back injury; (2)

Grievance #179-12-19 dated December 15, 2019 regarding staff retaliation for filing Grievance

#252-3-19; and 3) Grievance #180-12-19 dated December 15, 2019, regarding the quality of food

served at Menard.

                                            Page 3 of 8
 Case 3:20-cv-00143-RJD Document 54 Filed 05/27/21 Page 4 of 8 Page ID #566




                                        Legal Standards

Summary Judgment Standard

       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also Ruffin-

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). The

moving party bears the initial burden of demonstrating the lack of any genuine issue of material

fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary judgment is

made, the adverse party “must set forth specific facts showing there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of material fact exists

when “the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at

248). In considering a summary judgment motion, the district court views the facts in the light

most favorable to, and draws all reasonable inferences in favor of, the nonmoving party. Apex

Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).

Exhaustion Requirements

       Pursuant to 42 U.S.C. § 1997e(a), prisoners are required to exhaust available administrative

remedies prior to filing lawsuits in federal court. “[A] prisoner who does not properly take each

step within the administrative process has failed to exhaust state remedies.” Pozo v. McCaughtry,

286 F.3d 1022, 1024 (7th Cir. 2002). “[A] suit filed by a prisoner before administrative remedies

have been exhausted must be dismissed; the district court lacks discretion to resolve the claim on

the merits, even if the prisoner exhausts intra-prison remedies before judgment.”         Perez v.

Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “[A]ll dismissals under § 1997e(a)

should be without prejudice.” Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004).

                                          Page 4 of 8
 Case 3:20-cv-00143-RJD Document 54 Filed 05/27/21 Page 5 of 8 Page ID #567


       An inmate in the custody of the Illinois Department of Corrections must first submit a

written grievance within 60 days after the discovery of the incident or problem to his or her

institutional counselor, unless certain discrete issues are being grieved. 20 ILL. ADMIN. CODE §

504.810(a). The grievance must contain the following:

       …. factual details regarding each aspect of the offender's complaint, including what
       happened, when, where and the name of each person who is the subject of or who
       is otherwise involved in the complaint. This provision does not preclude an offender
       from filing a grievance when the names of individuals are not known, but the
       offender must include as much descriptive information about the individual as
       possible.


20 ILL. ADMIN. CODE § 504.870(b).

       If the complaint is not resolved through a counselor, the grievance is considered by a

Grievance Officer who must render a written recommendation to the Chief Administrative Officer

— usually the Warden — within 2 months of receipt, “when reasonably feasible under the

circumstances.”    Id. §504.830(e).    The CAO then advises the inmate of a decision on the

grievance. Id.

       An inmate may appeal the decision of the Chief Administrative Officer in writing within

30 days to the Administrative Review Board for a final decision. Id. §_504.850(a); see also Dole

v. Chandler, 438 F.3d 804, 806–07 (7th Cir. 2006). The ARB will submit a written report of its

findings and recommendations to the Director who shall review the same and make a final

determination within 6 months of receipt of the appeal. 20 ILL. ADMIN. CODE § 504.850(d) and

(e). Inmates who intend to file suit are required to follow all steps and instructions in the

grievance process before filing with the Court in order to “[allow prisons] to address complaints

about the program [they administer] before being subjected to suit, [reduce] litigation to the extent

complaints are satisfactorily resolved, and [improve] litigation that does occur by leading to the

preparation of a useful record.” Jones v. Bock, 549 U.S. 199, 219 (2007). However, an inmate is

only required to exhaust the administrative remedies that are available to him.            Lewis v.

                                           Page 5 of 8
 Case 3:20-cv-00143-RJD Document 54 Filed 05/27/21 Page 6 of 8 Page ID #568


Washington, 300 F.3d 829,833 (7th Cir. 2002). Administrative remedies are unavailable to an

inmate when prison officials do not respond to his grievance(s). Id.

                                             Discussion

       Plaintiff’s grievance records reflect that Grievance #252-3-19 (dated March 13, 2019) is

the only grievance related to the allegations in this lawsuit that Plaintiff fully exhausted before he

filed suit on February 5, 2020. Grievance #252-3-19 does not mention any of the understaffing

policies/issues that Plaintiff attributes to Defendants Wexford, Jeffreys, Pritzker, and Lawrence,

nor does it mention a lack of accommodations for Plaintiff’s disabilities. Consequently, Plaintiff

did not exhaust his administrative remedies for Counts I and IV against Defendants Wexford,

Jeffreys, Pritzker, and Lawrence via Grievance #252-3-19.

       Grievance #252-3-19 does mention that Plaintiff only received over-the-counter pain

medication for his injuries that did not control his pain. In Count II, Plaintiff alleges Wexford has

a policy of providing over-the-counter, ineffective medications to inmates for their pain.

Therefore Grievance #252-3-19 suffices to exhaust Plaintiff’s administrative remedies against

Wexford in Count II.

       Though Plaintiff mentions a nurse in Grievance #252-3-19, he admits that it does not

identify Defendants Zimmer or Crain. The regulations required Plaintiff to identify the subject of

his grievance by name, or if the subject’s name is not known, to provide as much descriptive

information about the subject individual(s) as possible. Plaintiff knew the names of Defendants

Crain and Zimmer when he wrote Grievance #252-3-19 on March 14, 2019, as evidenced by letters

he purportedly sent them on March 3, 2019 and then also attached to his Complaint (Doc. 1, p. 44,

48). In those letters, Plaintiff asks Defendants Crain and Zimmer for stronger pain medication

and to be seen for his injuries. Eleven days later when he wrote Grievance #252-3-19, he

mentioned that he needed stronger pain medication and to be seen for his back and neck injuries,

yet does not identify Defendants Zimmer or Crain. Because Plaintiff did not identify Defendants

                                           Page 6 of 8
 Case 3:20-cv-00143-RJD Document 54 Filed 05/27/21 Page 7 of 8 Page ID #569


Crain or Zimmer in Grievance #252-3-19, it does not exhaust Plaintiff’s administrative remedies

against them.

       At the Pavey hearing, Plaintiff testified that he submitted a grievance in September 2019

regarding the allegations in this lawsuit. To corroborate this testimony, Plaintiff directed the

Court to his Complaint, which simply states “Plaintiff filed several grievances in an attempt to

exhaust his administrative remedies and his grievances were responded to on one and not on the

other ones” (Doc. 1, p.2). Plaintiff likewise stated in his Response to Defendants’ Motions that

“some of his grievances were not answered or responded to” (Doc. 49, p. 2).

       The Court considered the sworn testimony of Grievance Officer Kelly Pierce in contrast to

Plaintiff’s sworn testimony. It is unreasonable to infer that the grievance process was unavailable

to Plaintiff, as evidenced by the replies he received to multiple grievances from Menard officials

and the ARB in 2019 and 2020 involving the same topics as the grievances that Plaintiff claims

went missing. Plaintiff’s contention that a missing September 2019 grievance was more specific

and identified Defendants and certain allegations in this lawsuit is not credible. Plaintiff did not

offer any other testimony or evidence to establish that a genuine issue of material fact exists

regarding his exhaustion of administrative remedies.           Therefore, summary judgment is

appropriate in favor of Defendants Zimmer, Crain, Jeffreys, Pritzker, and Lawrence. Summary

judgment is appropriate in favor of Wexford on Count I.

                                           Conclusion

       For the reasons set forth above, the Motion for Summary Judgment for Failure to Exhaust

Administrative Remedies (Doc. 40) filed by Defendants Wexford and Zimmer is GRANTED IN

PART AND DENIED IN PART.               The Motion for Summary Judgment (Doc. 43) filed by

Defendants Crain, Jeffreys, Pritzker, and Lawrence is GRANTED.              Counts I and IV are

DISMISSED WITHOUT PREJUDICE. Plaintiff’s claims in Count II against Defendants Crain

and Zimmer are DISMISSED WITHOUT PREJUDICE. The Clerk of Court is directed to enter

                                           Page 7 of 8
 Case 3:20-cv-00143-RJD Document 54 Filed 05/27/21 Page 8 of 8 Page ID #570


judgment accordingly at the conclusion of this case. Plaintiff’s claims in Count II against the

Warden of Menard (in his official capacity only for Plaintiff’s injunctive relief requests), Dr.

Siddiqui, and Wexford are the only remaining claims in this matter.

IT IS SO ORDERED.

DATED: May 27, 2021




                                                    s/   Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                         Page 8 of 8
